*754
AMENDED SUMMARY ORDER

Appellant Michael Wesley Frierson-Harris (“Harris”), pro se, appeals from the district court’s judgment dismissing his complaint and amended complaints brought pursuant to, inter alia, 42 U.S.C. §§ 1981, 1983 & 1985. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues raised on appeal.
We review de novo a district court’s dismissal of a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), construing the complaint liberally, accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiffs favor. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002). We review a district court’s order granting summary judgment de novo, and ask whether the court properly concluded that there were no genuine issues of material fact and that the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003).
We have considered all of Harris’s arguments on appeal and find them to be without merit. We affirm for substantially the same reasons as those stated by the district court in its thorough and well-reasoned opinions and orders.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.